Affirming.
The judgment appealed from was rendered on April 8, 1944. The transcript of record was filed and the appeal granted here on February 28, 1946. A supplemental transcript of record was filed July 31, 1946. The supplemental transcript showed that the order filing and approving the bill of exceptions was entered by the circuit court June 24, 1946, which was too late under the provisions of Section 334 of the Civil Code of Practice.
Since the requirements of that section of the Civil Code of Practice are mandatory (Garrett v. Caldwell et al., 269 Ky. 326,  107 S.W.2d 297), a motion to strike the transcript of evidence was sustained and the transcript stricken.
Under these circumstances the only question presented is whether the pleadings support the judgment. Davidson et al. v. Williams, 303 Ky. 96, 196, S.W.2d 982.
This is an action in ejectment to determine the title to approximately sixteen one thousandth of an acre of land, and its purpose is to fix the dividing line between properties then owned by the appellants and the appellees. *Page 140 
The petition alleges that the appellants are the owners, in fee simple, and entitled to the possession of the property involved, and that the appellees have taken possession of the same. The answer specifically denies these allegations.
The pleadings therefore support the judgment in favor of appellees and that judgment is affirmed.